Citation Nr: 1035162	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-32 486 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
perforated bowel and emergency surgery.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1970.

This claim is on appeal from a June 2007 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

In August 2010, the Veteran stated that he wished to withdraw his 
appeal for compensation under 38 U.S.C.A. § 1151 for perforated 
bowel and emergency surgery.   


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for compensation under 
38 U.S.C.A. § 1151 for perforated bowel and emergency surgery 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.204, 20.1404 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204.  It must include the name of the veteran, the applicable 
VA file number, and a statement that the appeal is being 
withdrawn.  38 C.F.R. § 20.204 (2010).

In August 2010, the Veteran stated that he wished to withdraw his 
appeal.  He stated that his 1151 claim issue had been corrected 
with surgery and that he was without disability.  The Board finds 
that this statement qualifies as a valid withdrawal of the appeal 
in accordance with the provisions of 38 C.F.R. § 20.204.

In light of the Veteran's withdrawal of the appeal, there remains 
no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have jurisdiction 
to review the claim for compensation under 38 U.S.C.A. § 1151 for 
perforated bowel and emergency surgery.


ORDER

The appeal for compensation under 38 U.S.C.A. § 1151 for 
perforated bowel and emergency surgery is dismissed.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


